DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV of 15/557,912, now U.S. Patent No. 10,550,438, which is a 371 of PCT/US2016/022628 filed on 03/16/2016 which claims benefit of U.S. Serial Application Nos. 62/133,881 filed 03/26/2015, 62/168,405 filed 05/29/2015 and 62/168,688 filed 05/29/2015.


Status of the claims
Claims 1-23 are pending and are under examination.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 1 and claim 12 each recite “detection status…is positive” or “detection status…is negative”. These limitations are construe as indicating the presence of a detection signal corresponding to the presence of an organism or as indicating the absence of a detection signal corresponding to the absence of an organism, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 based on limitations noted below as presently recited in claims 1 and 12. Accordingly, claims 1-23 are not directed to patent eligible subject matter. Claims 1 and 12 each recite the limitation “wherein if  the presence of BV is indicated in the subject, then if  the presence of BV is indicated in the subject, then the method further comprises continuing treatment of BV in the subject”.
Claims 1 and claim 12 respectively rely on a judicial excluded natural principle (the detection of  one or both of G. Vaginalis or Eggerthella sp. to diagnose bacterial vaginosis, and optionally, combined with the detection of an absence of Lactobacillus sp. to diagnose bacterial vaginosis). It is noted that Applicant did not invent the association between these organisms in bacterial vaginosis, but rather uncovered the association.
Claims 1 and 12 are rejected because of the conditional nature of claims 1 and 12. Claims 2-11 and 13-23 are further rejected as they depend from claim 1 or claim 12.
The judicial exception of claims 1 and 12 is deemed as not being integrated into a practical application so as to arrive at claim(s) that amounts to significantly more than the judicially exception since claims 1 and 12 also encompass a step of not administering or not continuing a treatment regime in subject(s), when the presence of bacterial vaginosis is not established. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10).
Claims 1-2 and 12-13 
Shipitsyna et al.
Regarding claims 1 and 12, Shipitsyna et al. teach a method for determining the presence or absence of Bacterial Vaginosis (BV) in a subject (see entire document which is directed to diagnosis of BV). More specifically, Shipitsyna et al. teach analysis of vaginal microbiota for the purpose of predicting bacterial vaginosis (BV) (see Background and Objective section of the abstract and Materials and Methods section of the abstract).
Shipitsyna et al. measured the relative abundance of bacterial vaginosis (BV)-related organisms with 454 pyrosequencing and also, bacterial load measured with qPCR (see the Materials and Methods and the Results sections of the abstract).
Regarding claims 1(a) and 12(a), Shipitsyna et al. teach a step of providing a clinical sample from a subject suspected of having BV (pg 2, right col, section entitled “Materials and Methods Patients and Specimen Collection”: wherein Shipitsyna et al. discloses sample collection(s) from the vaginal fornix of 163 subject(s)).
Regarding claims 1(b) and 12(b), Shipitsyna et al. teach performing an assay for the detection of Lactobacillus sp., G. vaginalis, and Eggerthella sp. in the sample (see pg 2, right col, section entitled “454 Pyrosequencing, Sequence Processing and Classification” and pg 3, left col., 1st to 3rd para and pg 3, left col, section entitled “Quantitative Bacterial Species/genus-specific Real-time PCR Assays” and pg 3, right col.,  1st to 2nd para). Shipitsyna et al. particularly teach the detection by qPCR of Sixteen bacterial species/genera which includes detection of G. vaginalis, Lactobacillus iners using TaqMan based PCR assays and detection of Eggerthella sp. and other BV associated organisms using SYBR Green based PCR assays (see pg 3, left col, 1st para of section entitled “Quantitative Bacterial Species/genus-specific Real-time PCR Assays”).
Regarding claims 1(c) and 12(c), Shipitsyna et al. teach determining the presence or absence of BV in the subject based on a combination of a detection status of either positive or negative for each of Lactobacillus sp., G. vaginalis status, and Eggerthella sp. determined from step (b) (see pg 1, Results and Conclusions sections of the abstract: wherein Shipitsyna et al. discloses “quantitative determination of the presence of G. vaginalis…, Eggerthella, as well as the depletion of Lactobacillus was highly accurate for BV diagnosis). 
Based on the above teachings from the abstract, Shipitsyna et al. teach:
wherein (ii) a positive detection status for both G. vaginalis and Eggerthella sp. indicates the presence of BV in the subject; and/or
(iv) if the detection status of Lactobacillus sp. is negative, then a positive detection status for at least one of G. vaginalis and Eggerthella indicates the presence of BV in the subject.

Regarding claim 1 and 12, Shipitsyna et al. teach wherein if the presence of BV is indicated in the subject, then the method further comprises administering a treatment regime for BV to the subject (see pg 2, right col, section entitled “Materials and Methods Patients and Specimen Collection”: wherein Shipitsyna et al. mentions “all women received treatment for BV if the condition was diagnosed clinically).
Regarding claims 2 and 13,  Shipitsyna et al. teach a nucleic-acid-based detection assay for detection of Lactobacillus sp. and G. vaginalis and Eggerthella (see pg 3, left col, section entitled “Quantitative Bacterial Species/genus-specific Real-time PCR Assays”).
Accordingly, the instant claims 1-2 and 12-13 are anticipated by Shipitsyna et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-11 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10: newly cited) in view of GenBank Accession No. DQ975648 (submitted March 2000: newly cited), GenBank Accession No. NR_044694.2 (submitted Aug 2011: newly cited) and GenBank Accession No. AY738656.1 (submitted Aug 2004: newly cited), An et al. (US2003/0050470: newly cited), SantaLucia et al. (2007, HumanaPress: pp 3-33: newly cited), and Getman et al. (pub. Oct 9, 2014, US2014/0302500: newly cited) and Verstraelen et al. (2009, Expert review of anti-infective therapy, 7(9), pp.1109-1124: newly cited).

Claims 3-4, 7-8 and 14-15 and 18-19
G. vaginalis-specific primers
Regarding claims 3 and 14, Shipitsyna et al. teach a nucleic-acid-based detection assay that targets about nucleotide positions 964 -1036 of G. vaginalis 16S rRNA consisting SEQ ID NO: 3 (wherein the instant SEQ ID NO: 3 is identical to and indistinguishable from the 1475 bp G. Vaginalis 16S rRNA sequence having the GenBank Accession No. NR_044694.2)
Specifically, Shipitsyna et al. teach the 21 bp forward primer consisting 5’- ACCTGGGCTTGACATGTGCCT-‘3 that is suitable to hybridize G. Vaginalis 16S rRNA sequence having the GenBank Accession No. NR_044694.2 at nucleotides 967-987 (see Table S1, Shipitsyna et al., Supporting Information) and the 21 bp reverse primer consisting 5’-CATGCACCACCTGTGAACCTG-‘3 that is suitable to hybridize G. Vaginalis 16S rRNA sequence having the GenBank Accession No. NR_044694.2 at nucleotides 1020-1040 (see Table S1, Shipitsyna et al., Supporting Information).
Accordingly, Shipitsyna et al. teach PCR amplification of nucleotides 967-1040 of the G. Vaginalis 16S rRNA region of the 1475 bp instant SEQ ID NO:3.
Regarding claims 4 and 15, Shipitsyna et al. teach: 
(i) a first G. vaginalis-specific amplification oligomer comprising a target-hybridizing sequence consisting of the nucleotide sequence of residues 28-45 of SEQ ID NO: 13 (i.e. nucleotides 1019-1036 of Genbank Accession No. NR_044694.2).

G. vaginalis-specific probe
Regarding claims 7 and 18, Shipitsyna et al. teach the detecting step (3) comprises
contacting the one or more amplification products with a first G. vaginalis-specific detection probe that specifically hybridizes to the G. vaginalis target region, and
detecting the presence or absence of any target-hybridized G. vaginalis-specific detection probe (see Table S1, Shipitsyna et al., Supporting Information: wherein Shipitsyna et al. teach G. Vaginalis Taqman probe 5’-FAM-CTGCAGAGATGTGGTTTCCYTTCG- BHQ-‘3 for hybridizing nucleotides 993-1016 of Genbank Accession No. NR_044694.2).


Omitted from Shipitsyna et al. (claims 4, 8, 15 and 19)
Regarding claims 4 and 15, Shipitsyna et al. do NOT teach: 
(ii) a second G. vaginalis-specific amplification oligomer comprising a target-hybridizing sequence consisting of the nucleotide sequence of SEQ ID NO: 12  (i.e. nucleotides 964-988 of Genbank Accession No. NR_044694.2).
Regarding claims 8 and 19, Shipitsyna et al. do NOT teach the first G. vaginalis-specific detection probe comprises a target-hybridizing sequence consisting of residues 1-19 of SEQ ID NO: 14 (i.e. 5’-CCUGCAGAGAUGUGGUUUC-‘3 suitable to hybridize nucleotides 993-1010 of Genbank Accession No. NR_044694.2).


Claims 3-4, 7-8 and 14-15 and 18-19
Eggerthella specific primers
Regarding claims 3 and 14, Shipitsyna et al. teach a nucleic-acid-based detection assay targets from about nucleotide position 165-259 of the Eggerthella sp. 16S rRNA region of the 1000 bp instant SEQ ID NO:4 (which is identical to and indistinguishable from the 1000 bp Eggerthella 16S rRNA sequence having the GenBank Accession No. AY738656). 
More specifically, Shipitsyna et al. teach forward primer consisting 5’- AACCTCGAGCCGGGTTCC-‘3 that hybridizes Eggerthella 16S rRNA sequence having the GenBank Accession No. AY738656 at nucleotides 239-256 and the 21 bp reverse primer consisting 5’-TCGGCACGGAAGATGTAATCT-‘3 that hybridizes Eggerthella 16S rRNA sequence having the GenBank Accession No. AY738656 at nucleotides 454-474 (see Table S1, Shipitsyna et al., Supporting Information).
Shipitsyna et al. teach PCR amplification of nucleotides 239-474 the Eggerthella sp. 16S rRNA region present within the 1000 bp instant SEQ ID NO:4.

Omitted from Shipitsyna et al. (claims 4, 7-8, 15 and 18-19)
Regarding claims 4 and 15, Shipitsyna et al. do NOT teach: 
 (i) a first Eggerthella- specific amplification oligomer comprises a target- hybridizing sequence consisting of the nucleotide sequence of residues 28-51 of SEQ ID NO: 17 (i.e. nucleotides 236-259 of Genbank Accession No. AY738656); and 
(ii) a second Eggerthella-specific amplification oligomer comprises a target-hybridizing sequence consisting of the nucleotide sequence of SEQ ID NO: 16 (i.e. nucleotides 165-180 of Genbank Accession No. AY738656).

Eggerthella-specific probe
Regarding claims 7 and 18, Shipitsyna et al. do NOT teach the detecting step (3) comprises
contacting the one or more amplification products with a first Eggerthella- specific detection probe that specifically hybridizes to the Eggerthella sp. target region and
detecting the presence or absence of any target-hybridized Eggerthella-specific detection probe.
Regarding claims 8 and 19, Shipitsyna et al. do NOT teach the first Eggerthella-specific detection probe comprises a target-hybridizing sequence consisting of SEQ ID NO: 18 (i.e. nucleotides 200-218 of Genbank Accession No. AY738656).

Claims 3-4, 7-8, 14-15 and 18-19
Lactobacillus-specific probe
Regarding claims 7 and 18,  Shipitsyna et al. teach the detecting step (3) comprises
contacting the one or more amplification products with a first Lactobacillus-specific detection probe that specifically hybridizes to the Lactobacillus sp. target region, and
detecting the presence or absence of any target-hybridized Lactobacillus-specific detection probe (see Table S1, Shipitsyna et al., Supporting Information which teach Lactobacillus-specific Taqman detection probe consisting 5’- FAM- CTTGCACTCTGTGAAACAAGATACAGGCTAGC-BHQ-‘3).

Omitted from Shipitsyna et al. (claims 3-4, 8, 14-15 and 19)
Lactobacillus-specific primers
Regarding claims 3 and 14, Shipitsyna et al. do NOT teach a nucleic-acid-based detection assay that targets about nucleotide position 91-265 of the Lactobacillus sp. 16S rRNA consisting SEQ ID NO: 1 (wherein the (175nt) nucleotides 91-265 of the instant SEQ ID NO: 1 are 98.9% identical to and nearly indistinguishable from nucleotides 46-220 of the 399 bp Lactobacillus  16S rRNA sequence having the GenBank Accession No. DQ975648).

Regarding claims 4 and 15, Shipitsyna et al. do NOT teach: 
 (i) a first Lactobacillus-specific amplification oligomer comprising a target-hybridizing sequence consisting of the nucleotide sequence of residues 28-45 of SEQ ID NO: 7 (i.e. nucleotides 203-220 of GenBank Accession No. DQ975648); 
(ii) a second Lactobacillus-specific amplification oligomer comprising a target-hybridizing sequence consisting of the nucleotide sequence of SEQ ID NO: 6 (i.e. nucleotides 46-61 of GenBank Accession No. DQ975648); and 
(iii) a third Lactobacillus-specific amplification oligomer comprising a target-hybridizing sequence consisting of the nucleotide sequence of residues 28-45 of SEQ ID NO: 8 (i.e. nucleotides 203-220 of GenBank Accession No. DQ975648).

Lactobacillus-specific probe 
Regarding claims 8 and 19, Shipitsyna et al. do NOT teach the first Lactobacillus-specific detection probe comprises a target-hybridizing sequence consisting of SEQ ID NO: 9 or 5’-GUCUGGGAUACCACUUGGAAACAGAC-‘3 (i.e. for hybridizing nucleotides 83-106 of GenBank Accession No. DQ975648).
Shipitsyna et al. do NOT teach optionally contacting the one or more amplification products with a second Lactobacillus-specific detection probe comprising a target-hybridizing sequence consisting of residues 6-21 of SEQ ID NO: 10 or 5’- ACGCAUGUCUAGAGUG-‘3.

Omitted from Shipitsyna et al. (claims 5-6 and 16-17)
Regarding claims 5 and 16,  Shipitsyna et al. do NOT teach any promoter primer(s) or promoter provider(s) comprising a G. vaginalis specific sequence or an Eggerthella-specific sequence or a Lactobacillus-specific sequence.

Regarding claims 5-6 and 16-17, Shipitsyna et al. do NOT teach: 
the first Lactobacillus-specific amplification oligomer consists of the sequence of SEQ ID NO:7 (i.e. nucleotides 203-220 of GenBank Accession No. DQ975648);
the third Lactobacillus-specific amplification oligomer consists of the sequence of SEQ ID NO:8 (i.e. nucleotides 203-220 of GenBank Accession No. DQ975648);
the first G. vaginalis-specific amplification oligomer consists of the sequence of SEQ ID NO:13 (i.e. nucleotides 1019-1036 of Genbank Accession No. NR_044694.2); and/or the first Eggerthella-specific amplification oligomer consists of the sequence of SEQ ID NO:17 (i.e. nucleotides 236-259 of Genbank Accession No. AY738656).

Claims 5-6 and 16-17
Getman et al.
Regarding claims 5-6 and 16-17, Getman et al. teach that it was already conventional practice before the effective filing date of the instant application to modify an amplification oligomer by providing a promoter sequence 5’ to the target hybridizing sequence of the amplification oligomer (para [0008], para [0181], Table 12). Getman et al. teach that it was already conventional practice before the effective filing date of the instant application to include the promoter sequence of AATTTAATACGACTCACTATAGGGAGA in an amplification oligomer (para [0181], table 12). 
This 27 bp sequence is also seen at the 5’ end of the instant 45 bp SEQ ID NO: 7 and the instant SEQ ID NO: 8 for amplifying Lactobacillus sp. sequences, and at the 5’ end of the instant 45 bp SEQ ID NO: 13 for amplifying G. vaginalis sequences and at the 5’ end of the instant 51 bp SEQ ID NO: 17 for amplifying Eggerthella sp. sequences.

An et al. (2003)
Regarding claims 3-8 and 14-19, An et al. provided primer and probe design guidance at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
Regarding claims 3-8 and 14-19, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Claims 9 and 20
Regarding claims 9 and 20, Shipitsyna et al. do NOT teach wherein the method comprises the detection of no more than ten bacterial genera associated with BV. 
However, the detection of less than ten bacterial genera associated with BV is prima facie obvious over Shipitsyna et al. since Shipitsyna et al. discloses in the abstract that “the depletion of Lactobacillus species combined with the presence of G. vaginalis at diagnostic levels was a highly accurate BV predictor” (see Results section of the abstract on pg 1).

Claims 10 and 21
Regarding claims 10 and 21,  Shipitsyna et al. do NOT teach wherein the method does not include detection of bacterial genera associated with BV other than Lactobacillus, Gardnerella, and Eggerthella.
 However, the detection of only Lactobacillus, Gardnerella, and Eggerthella is prima facie obvious over Shipitsyna et al. since Shipitsyna et al. discloses in the abstract that “the depletion of Lactobacillus species combined with the presence of G. vaginalis at diagnostic levels was a highly accurate BV predictor” (see Results section of the abstract on pg 1), and further discloses “quantitative determination of the presence of G. vaginalis…, Eggerthella, as well as the depletion of Lactobacillus was highly accurate for BV diagnosis” (see Conclusions section of the abstract on pg 1), thereby suggesting to the ordinary skilled artisan the suitability of determining the presence of either or both G. vaginalis…, Eggerthella organisms as well as the depletion or absence of Lactobacillus species.

Claim 11 
Regarding claim 11, Shipitsyna et al. do NOT teach wherein the treatment regime comprises the administration of an antibiotic drug selected from the group consisting of metronidazole, clindamycin, and tinidazole.

Verstraelen et al.
Regarding claim 11,  Verstraelen et al. teach treatment regime that comprises the administration of an antibiotic drug selected from the group consisting of metronidazole, clindamycin, and tinidazole (see pg 6, left col., Box 1, also reproduced below wherein the 2006 CDC guidelines for treatment of BV is disclosed).

    PNG
    media_image1.png
    475
    823
    media_image1.png
    Greyscale


Claims 22 and 23
Regarding claim 22,  Shipitsyna et al. do NOT teach wherein the continued treatment comprises administering the same treatment regime that the subject is undergoing prior to step (a).
Regarding claim 23,  Shipitsyna et al. do NOT teach wherein the presence of BV in the subject indicates a need to change the treatment regime that the subject is undergoing prior to step (a) and the continued treatment comprises administering a different treatment regime.

Regarding claims 22-23,  Verstraelen et al. teach continuing to administer the same treatment regime in a subject prior to step (a); or changing the treatment regime by administering a different treatment regime (see pg 7, left col., section entitled “BV recurrence” and pg 9, right col, section entitled “Treatment of recurrent BV” and pg 10, left col., 1st – 3rd para).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute other alternative but functionally equivalent Lactobacillus sp. amplifying primers, Eggethella sp. amplifying primers and G. vaginalis amplifying primers from the Lactobacillus, Eggerthella and G. vaginalis primers taught by Shipitsyna et al. for the same purpose of determining the presence and quantity of these organisms by amplifying and detecting different target sequence(s) of the(se) organism(s) for diagnosis of bacterial vaginosis (BV) in a manner as taught by Shipitsyna et al. 
The ordinary skilled artisan would also have been motivated to further provide nucleic acid detection probes that target a sequence within the amplification products generated with the alternative but functionally equivalent Lactobacillus sp. amplifying primers, Eggethella sp. amplifying primers and G. vaginalis amplifying primers so as to quantify the amplification products and determine the presence of bacterial vaginosis in the clinical sample in view of Shipitsyna et al. utility of Taqman probe(s).
The ordinary skilled artisan, using the guidance provided by An et al. for primer design would have been motivated to select the instant first target hybridizing sequence and second target hybridizing sequence for the first and second Lactobacillus sp. amplification oligomers, and the first and second G. vaginalis amplification oligomers and the first and second Eggerthella sp. amplification oligomers for the benefit of targeting and amplifying one or more Lactobacillus, G. vaginalis and Eggerthella sequences at an alternative or an additional region than taught by Shipitsyna as these constitute sequences derived from the known Lactobacillus, G. vaginalis and Eggerthella sp.sequences, e.g. Lactobacillus gene sequences having the GenBank Accession No. DQ975648 and G. vaginalis sequence having the GenBank Accession No. NR_044694.2 and Eggerthella gene sequence having the GenBank Accession No. AY738656. 
It would have been within the purview of the ordinary skilled artisan, wanting to detect Lactobacillus, or G. vaginalis or Eggerthella sp. target RNA/cDNA sequences to provide a promoter sequence that is 5’ to the Lactobacillus, or G. vaginalis or Eggerthella sp. target hybridizing sequence of the amplification oligomers in a manner as taught by Getman et al.
The ordinary skilled artisan would also have had a reasonable expectation of success at making and using all of the instant primers and probes as SantaLucia et al. elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia et al.
The ordinary skilled artisan would also have been motivated to administer a regimen comprising metronidazole and/or clindamycin for the treatment of BV as recommended by the CDC guidelines of 2006 (see pg 6,  Verstraelen et al., Box 1) or as disclosed in Table 1 of page 7 of Verstraelen et al.
The ordinary skilled artisan would also have been motivated to monitor the treatment of BV in a subject already undergoing a treatment regimen e.g. metronidazole and/or clindamycin for BV by continuing to establish the presence of  and severity of BV via the detection either or both the presence and amounts of G. Vaginalis and Eggerthella sp. organisms combined with the absence of Lactobacillus sp. organism,  whereby a therapeutic benefit from a treatment regimen, provides a 3- to 4-log reduction in median bacterial loads of G. vaginalis amongst other BV associated organisms as noted by Verstraelen et al. (see Verstraelen et al., pg 4, right col., 2nd para). 
Alternatively, the ordinary skilled artisan would also have been motivated to change the treatment regimen for BV, if when BV is established, the symptoms of BV appear to worsen and/or because of an emerging resistance to metronidazole and/or clindamycin is detected.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 3-11 and 14-23 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 17/182,861 in view of Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10: newly cited) and Verstraelen et al. (2009, Expert review of anti-infective therapy, 7(9), pp.1109-1124: newly cited).

Instant claims 1-23
The instant claims 1-23 are directed to methods for determining the presence or absence of Bacterial Vaginosis (BV) in a subject or monitoring treatment of BV, the method comprising a step of:
performing an assay for the detection of Lactobacillus sp., G. vaginalis, and Eggerthella sp. in the sample; and (c) determining the presence or absence of BV in the subject based on a combination of a detection status of either positive or negative for each of Lactobacillus sp., G. vaginalis status, and Eggerthella sp. determined from step (b),
wherein
(i) a negative detection status for both G. vaginalis and Eggerthella sp. indicates the absence of BV in the subject,
(ii) a positive detection status for both G. vaginalis and Eggerthella sp. indicates the presence of BV in the subject,
(iii) if the detection status of Lactobacillus sp. is positive, then a negative detection status for at least one of G. vaginalis and Eggerthella indicates the absence of BV in the subject, and
(iv) if the detection status of Lactobacillus sp. is negative, then a positive detection status for at least one of G. vaginalis and Eggerthella indicates the presence of BV in the subject;
wherein if the presence of BV is indicated in the subject, then the method further comprises administering a treatment regime for BV to the subject. 

Concerning claims 1-6 of Application No. 17/182,861
	Claim 3 of Application No. 17/182,861 is directed to a method for determining the presence or absence of Bacterial Vaginosis (BV) in a subject comprising 
(a) providing a sample from a subject suspected of having BV; 
(b) performing an assay for the detection of Lactobacillus sp., A. vaginae, and G. vaginalis in the sample;
(c) for each of Lactobacillus sp., A. vaginae, and G. vaginalis, assigning a quantitative value based on the detection assay; 
(d) subtracting the Lactobacillus sp. quantitative value from the greater of the A. vaginae quantitative value and the G. vaginalis quantitative value; 
(e) assigning a single BV score based on step (d); and 
(f) determining the presence or absence of BV in the subject based on a comparison of the BV score to a cutoff value.

Although the instant claims 1-23 are not identical to claim 3 of Application No. 17/182,861, they are not patentably distinct since both methods are directed to diagnosing BV comprising a step of performing an assay for the detection of Lactobacillus sp., and G. vaginalis in a sample from a subject suspected of having BV.
Claim 3 of Application No. 17/182,861 do not recite the limitations of determining the presence or absence of BV in the subject based on a combination of a detection status of either positive or negative for each of Lactobacillus sp., G. vaginalis status, and Eggerthella sp., and if the detection status of Lactobacillus sp. is positive, then a negative detection status for at least one of G. vaginalis and Eggerthella indicates the absence of BV in the subject, and if the detection status of Lactobacillus sp. is negative, then a positive detection status for at least one of G. vaginalis and Eggerthella indicates the presence of BV in the subject; wherein if the presence of BV is indicated in the subject, then the method further comprises administering a treatment regime for BV to the subject.
The limitations above omitted in claim 3 of Application No. 17/182,861 were already established by  Shipitsyna et al., who teach the additional detection of Eggerthella together with Lactobacillus sp., and G. vaginalis (see abstract and pg 3, left col, section entitled “Quantitative Bacterial Species/genus-specific Real-time PCR Assays”) and that quantitative determination of the presence of G. vaginalis…, Eggerthella, as well as the depletion of Lactobacillus was highly accurate for BV diagnosis (see abstract of Shipitsyna et al.) and that a treatment regimen should be administered upon diagnosis of BV (Shipitsyna et al., pg 2, right col, 1st para of Materials and Methods). 
Regarding claims 11-23,  Verstraelen et al. teach treating BV by administration of an antibiotic drug selected from the group consisting of metronidazole, clindamycin, and tinidazole and monitoring the treatment (see pg 6, left col., Box 1, also reproduced below wherein the 2006 CDC guidelines for treatment of BV is disclosed).

It would have been prima facie obvious before the effective filing date of the instant invention to modify the method of diagnosing BV of claim 3 of Application No. 17/182,861 which performs an assay to detect Lactobacillus sp., and G. vaginalis to diagnose BV by further including an assay for detecting Eggerthella sp. because Shipitsyna et al. teach quantitative determination of the presence of G. vaginalis…, Eggerthella, as well as the depletion of Lactobacillus was highly accurate for BV diagnosis (see abstract of Shipitsyna et al.). The ordinary skilled artisan would have been motivated to administer a treatment for BV and/or to monitor a treatment of BV by detecting the presence or absence of BV following BV diagnosis and a round of treatment in a manner according to Shipitsyna et al. and/or Verstraelen et al .



Claim 4 of Application No. 17/182,861 is directed to a method for determining the presence or absence of Lactobacillus sp. in a sample, the method comprising:
contacting a sample suspected of containing Lactobacillus sp. with, 
a first Lactobacillus-specific amplification oligomer comprising a sequence substantially corresponding to residues 28-45 of SEQ ID NO:10;
a second Lactobacillus-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:7; 
a third Lactobacillus-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:8; and 
a fourth Lactobacillus-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:9.

Although the instant claims 1-23 are not identical to claim 4 of Application No. 17/182,861, they are not patentably distinct since both methods include an assay for detecting the presence or absence of Lactobacillus sp. in a sample. The differences between the instant claims 1-23 and claim 4 of Application No. 17/182,861 is that the instant claims additionally diagnose and/or treat BV after a combined detection of Lactobacillus sp., Eggerthella and G. vaginalis status in the sample, following performing the assay that includes determining the presence or absence of Lactobacillus sp. in a sample. 

It would have been prima facie obvious before the effective filing date of the instant invention to modify the method of detecting the presence or absence of Lactobacillus sp. of claim 4 of Application No. 17/182,861 which performs an assay that uses four Lactobacillus-specific amplification oligomers to detect Lactobacillus sp., by further including an assay for detecting Eggerthella sp. and G.vaginalis as taught by Shipitsyna et al., since Shipitsyna et al. also teach quantitative determination of the presence of G. vaginalis…, Eggerthella, as well as the depletion of Lactobacillus was highly accurate for BV diagnosis (see abstract of Shipitsyna et al.). .). The ordinary skilled artisan would have been motivated to administer a treatment for BV and/or to monitor a treatment of BV by detecting the presence or absence of BV following BV diagnosis and a round of treatment in a manner according to Shipitsyna et al. and/or Verstraelen et al .


Claim 6 of Application No. 17/182,861 is directed to a method for determining the presence or absence of G. vaginalis in a sample, the method comprising: 
contacting a sample suspected of containing G. vaginalis with 
a first G. vaginalis-specific amplification oligomer comprising a sequence substantially corresponding to residues 36-52 of SEQ ID NO:15; and 
a second G. vaginalis-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:14.

Although the instant claims 1-23 are not identical to claim 6 of Application No. 17/182,861, they are not patentably distinct since both methods include an assay for detecting the presence or absence of G. vaginalis in a sample. The differences between the instant claims 1-23 and claim 6 of Application No. 17/182,861 is that the instant claims additionally diagnose and/or treat BV following the combined detection of Lactobacillus sp., Eggerthella and G. vaginalis in the sample, including the assay for determining the presence or absence of G. vaginalis in a sample. 

It would have been prima facie obvious before the effective filing date of the instant invention to modify the method of detecting the presence or absence of G. vaginalis of claim 6 of Application No. 17/182,861 which performs an assay that uses two G. vaginalis-specific amplification oligomers to detect G. vaginalis., by further including an assay for detecting Eggerthella sp. and Lactobacillus sp. as taught by Shipitsyna et al., since Shipitsyna et al. also teach quantitative determination of the presence of G. vaginalis…, Eggerthella, as well as the depletion of Lactobacillus was highly accurate for BV diagnosis (see abstract of Shipitsyna et al.). .). The ordinary skilled artisan would have been motivated to administer a treatment for BV and/or to monitor a treatment of BV by detecting the presence or absence of BV following BV diagnosis and a round of treatment in a manner according to Shipitsyna et al. and/or Verstraelen et al .

Claims 1-2 of Application No. 17/182,861 is directed to a multiplex method and to a kit respectively, for determining the presence or absence of each of Lactobacillus sp., A. vaginae, and G. vaginalis in a sample. 
The method of claim 1 comprises: 
contacting a sample, said sample suspected of containing at least one of Lactobacillus sp., A. vaginae, and G. vaginalis, with a first, second, third and fourth Lactobacillus-specific amplification oligomer, a first and second A. vaginae-specific amplification oligomers and a first and second G. vaginalis-specific amplification oligomers.
While both the method of claim 1 of Application No. 17/182,861 and the kit of claim 2 of Application No. 17/182,861 provide:
(a) a first Lactobacillus-specific amplification oligomer comprising a sequence substantially corresponding to residues 28-45 of SEQ ID NO:10;
a second Lactobacillus-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:7; 
a third Lactobacillus-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:8; and 
a fourth Lactobacillus-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:9;
(b) a first A. vaginae-specific amplification oligomer comprising a sequence substantially corresponding to residues 28-45 of SEQ ID NO:18; and 
a second A. vaginae-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:17;
(c) a first G. vaginalis-specific amplification oligomer comprising a sequence substantially corresponding to residues 36-52 of SEQ ID NO:15; and 
a second G. vaginalis-specific amplification oligomer comprising a sequence substantially corresponding to SEQ ID NO:14.

Although the instant claims 1-23 are not identical to claims 1-2 of Application No. 17/182,861, they are not patentably distinct since both methods include assay for detecting the presence or absence of each of Lactobacillus sp., and G. vaginalis in a sample. 
The differences between the instant claims 1-23 and claims 1-2 of Application No. 17/182,861 is that the instant claims additionally diagnose and/or treat BV after the detection of the status of Lactobacillus sp., and G. vaginalis in the sample. 

It would have been prima facie obvious before the effective filing date of the instant invention to modify the method and kit of claims 1-2 of Application No. 17/182,861 which provides amplification oligomers for detecting the presence or absence of Lactobacillus sp., and G. vaginalis, by further including an assay for detecting the presence or absence of Eggerthella sp. since Shipitsyna et al. teach quantitative determination of the presence of G. vaginalis…, Eggerthella, as well as the depletion of Lactobacillus was highly accurate for BV diagnosis (see abstract of Shipitsyna et al.) 
The ordinary skilled artisan would have been further motivated following BV diagnosis to administer a treatment for BV and/or to monitor a treatment for BV in a subject by detecting the presence or absence of BV after a round of treatment in a manner as suggested or taught by Shipitsyna et al. and/or Verstraelen et al.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/327,829 in view of Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10: newly cited) and Verstraelen et al. (2009, Expert review of anti-infective therapy, 7(9), pp.1109-1124: newly cited). 
The instant claims 1-23 are directed to methods for determining the presence or absence of Bacterial Vaginosis (BV) in a subject or methods of monitoring treatment of BV, the methods comprising a step of:
(a) providing a clinical sample from a subject suspected of having BV;
(b) performing an assay for the detection of Lactobacillus sp., G. vaginalis, and Eggerthella sp. in the sample; and
(c) determining the presence or absence of BV in the subject based on a combination of a detection status of either positive or negative for each of Lactobacillus sp., G. vaginalis status, and Eggerthella sp. determined from step (b),
wherein
(i) a negative detection status for both G. vaginalis and Eggerthella sp. indicates the absence of BV in the subject,
(ii) a positive detection status for both G. vaginalis and Eggerthella sp. indicates the presence of BV in the subject,
(iii) if the detection status of Lactobacillus sp. is positive, then a negative detection status for at least one of G. vaginalis and Eggerthella indicates the absence of BV in the subject, and
(iv) if the detection status of Lactobacillus sp. is negative, then a positive detection status for at least one of G. vaginalis and Eggerthella indicates the presence of BV in the subject;
wherein if the presence of BV is indicated in the subject, then the method further comprises administering a treatment regime for BV to the subject.

Concerning claims 1-18 of Application No. 17/327,829
Claims 1-18 of Application No. 17/327,829 are directed to kits for the detection of Lactobacillus sp. and G. vaginalis, the kit comprising: 
a plurality of labeled detection probes including: 
(a) a first Lactobacillus-specific labeled detection probe that specifically hybridizes to a Lactobacillus sp. target nucleic acid, and 
(b) a first G. vaginalis-specific labeled detection probe that specifically hybridizes to a G. vaginalis target nucleic acid, 
wherein the first Lactobacillus-specific labeled detection probe targets a Lactobacillus sp. 16S RNA region corresponding to a region of SEQ ID NO:1 from about nucleotide position 91 to about nucleotide position 265, and 
the first G. vaginalis-specific labeled detection probe targets a G. vaginalis 16S rRNA region corresponding to a region of SEQ ID NO:3 from about nucleotide position 964 to about nucleotide position 1036.

Concerning claim 19 of Application No. 17/327,829
Claim 19 of Application No. 17/327,829 is directed to a kit for the detection of Lactobacillus sp. and G. vaginalis, the kit comprising: a plurality of labeled detection probes including a plurality of labeled detection probes, wherein the plurality of labeled detection probes comprises 
(a) a first Lactobacillus-specific labeled detection probe that specifically hybridizes to a Lactobacillus sp. target nucleic acid, 
wherein the first Lactobacillus-specific labeled detection probe 
(i) comprises a sequence substantially corresponding to residues 1-21 SEQ ID NO:9, 
(ii) comprises the nucleotide sequence of SEQ ID NO:9, or 
(iii) consists of the nucleotide sequence SEQ ID NO:9; and 
(b) a first G. vaginalis-specific labeled detection probe that specifically hybridizes to a G. vaginalis target nucleic acid, wherein the first G. vaginalis-specific labeled detection probe 
(i) comprises a sequence substantially corresponding to residues 1-19 of SEQ ID NO:14, 
(ii) comprises the nucleotide sequence of SEQ ID NO:14, or 
(iii) consists of the nucleotide sequence of SEQ ID NO: 14.

Concerning claim 20 of Application No. 17/327,829
Claim 20 of Application No. 17/327,829 is directed to a kit for the detection of Lactobacillus sp. G. vaginalis, and Eggerthella sp., 
the kit comprising: a plurality of labeled detection probes, 
wherein the plurality of labeled detection probes comprises 
(a) a first Lactobacillus-specific labeled detection probe that specifically hybridizes to a Lactobacillus sp. target nucleic acid, wherein the first Lactobacillus-specific labeled detection probe 
(i) comprises a sequence substantially corresponding to residues 1-21 SEQ ID NO:9,(ii) comprises the nucleotide sequence of SEQ ID NO:9, or
(iii) consists of nucleotide SEQ ID NO:9; 
(b) a first G. vaginalis-specific labeled detection probe that specifically hybridizes to a G. vaginalis target nucleic acid, wherein the first G. vaginalis-specific labeled detection probe 
(i) comprises a sequence substantially corresponding to residues 1-19 of SEQ ID NO:14,
(ii) comprises the nucleotide sequence of SEQ ID NO:14, or 
(iii) consists of the nucleotide sequence of SEQ ID NO: 14; and 
(c) a first Eggerthella-specific labeled detection probe that specifically hybridizes to an Eggerthella sp. target nucleic acid, wherein the first Eggerthella-specific labeled detection probe 
(i) substantially corresponds to the nucleotide sequence of SEQ ID NO: 18, 
(ii) comprises the nucleotide sequence of SEQ ID NO:18, or (iii) consists of the nucleotide sequence of SEQ ID NO:18. 

Although the instant claims 1-23 are not identical to claims 1-20 of Application No. 17/327,829, they are not patentably distinct since claims 1-20 are directed to products for practicing the instant methods of diagnosing BV and/or monitoring the treatment of BV of claims 1-23 following a step of detecting the status of Lactobacillus sp. and G. vaginalis; or detecting the status of Lactobacillus sp. G. vaginalis, and Eggerthella sp. 
None of claims 1-20 of Application No. 17/327,829 teach step (c) of claims 1 and 12 of “determining the presence or absence of BV in the subject based on a combination of a detection status of either positive or negative for each of Lactobacillus sp., G. vaginalis status, and Eggerthella sp. determined from step (b),
wherein
(i) a negative detection status for both G. vaginalis and Eggerthella sp. indicates the absence of BV in the subject,
(ii) a positive detection status for both G. vaginalis and Eggerthella sp. indicates the presence of BV in the subject,
(iii) if the detection status of Lactobacillus sp. is positive, then a negative detection status for at least one of G. vaginalis and Eggerthella indicates the absence of BV in the subject, and
(iv) if the detection status of Lactobacillus sp. is negative, then a positive detection status for at least one of G. vaginalis and Eggerthella indicates the presence of BV in the subject;
wherein if the presence of BV is indicated in the subject, then the method further comprises administering a treatment regime for BV to the subject”. 
However, the limitations above of the instant claims 1 and 12, which are omitted from claims 1-20 of Application No. 17/327,829 are taught by Shipitsyna et al. and/or Verstraelen et al.

It would have been prima facie obvious to the ordinary skilled artisan before the effective filing date of the instant invention to provide the detection probes of claims 1-20 of Application No. 17/327,829  so as to detect the presence or absence of Lactobacillus sp. and G. vaginalis for the diagnosis of BV. It would have been prima facie obvious to the ordinary skilled artisan before the effective filing date of the instant invention to additionally provide detection probes for Eggerthella so as to detect the presence or absence of Eggerthella organisms, since Shipitsyna et al. teach quantitative determination of the presence of G. vaginalis…, Eggerthella, as well as the depletion of Lactobacillus was highly accurate for BV diagnosis (see abstract of Shipitsyna et al.). 
The ordinary skilled artisan would have been further motivated after BV diagnosis in a manner as taught by Shipitsyna et al. to administer a treatment for BV and/or to monitor a treatment of BV in a manner according to Shipitsyna et al. and/or Verstraelen et al. by detecting the presence or absence of Lactobacillus sp. and G. vaginalis and optionally, Eggerthella sp. after a round of treatment or after BV diagnosis from the detection status of Lactobacillus sp. and G. vaginalis and optionally, Eggerthella sp.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 29, 2021